DETAILED ACTIONNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/25/2022 has been entered.
 
Examiner's Note  
The instant application has a lengthy prosecution history and the examiner encourages the applicant to have a telephonic interview with the examiner prior to filing a response to the instant office action. Also, prior to the interview the examiner encourages the applicant to present multiple possible claim amendments, so as to enable the examiner to identify claim amendments that will advance prosecution in a meaningful manner.

Acknowledgment 
Claims 1 and 5, amended on 6/22/2022, are acknowledged by the examiner.  It is also noted that claims 2-3 were amended but they are labeled as (Original) and (Previously Presented).  Please see the Objection section for details of correction.

Response to Arguments 
Presented arguments with respect to claim 1 and it dependent claims have been fully considered, but some are rendered moot in view of the new ground of rejection necessitated by amendments initiated by the applicants. 

Objections 
Claims 2-3 are objected.  Claims 2-3 were amended however they are labeled as (Original) and (Previously Presented).  Please see MPEP section 2250.  Appropriate corrections are required.

Claim Rejection – 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. 112(a): 
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention. The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112: 
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 1-3 and 5-6 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph because of a new matter. Claim 1 recites “directly measuring a sidewalls of a hydrocarbon source formation rock sample”. It is noted that the specification has never mentioned the word “directly”. Hence the amended claim limitation “directly measuring a sidewalls of a hydrocarbon source formation rock sample” is a new matter, which is not described in the application as originally filed.  As a result, claim 1 and its dependent claims are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph.  The new matter is required to be canceled from the claims (Please see MPEP 608.04).  In this Office action, the limitation “directly” does not have a patentable weight.
Claims 1-3 and 5-6 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph because of a new matter. Claim 1 recites “directly measuring a sidewalls of a hydrocarbon source formation rock sample”. It is noted that the specification mentions the word “hydrocarbon” four times. Two times in the background section, which is in paragraph [0003], and the other two times in a definition section, which is in paragraph [0020]. However, none of these occasions  mentions “a sidewalls of a hydrocarbon source formation”.  Hence the amended claim limitation “directly measuring a sidewalls of a hydrocarbon source formation rock sample” is a new matter, which is not described in the application as originally filed.  As a result, claim 1 and its dependent claims are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph.  The new matter is required to be canceled from the claims (Please see MPEP 608.04). In this Office action, the limitation “a sidewalls of a hydrocarbon source formation” does not have a patentable weight.
Claims 1-3 and 5-6 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph because of a new matter. Claim 1 recites “a thermal maturity of the hydrocarbon- source formation rock sample”. It is noted that the specification mentions the word “hydrocarbon” four times. Two times in the background section, which is in paragraph [0003], and the other two times in a definition section, which is in paragraph [0020]. However, none of these occasions mentions “a thermal maturity of the hydrocarbon”.  Moreover, the specification also defines that “Thermal maturity is the extent of heat-driven reactions that alter the composition of organic matter, including, but not limited to, the conversion of sedimentary organic matter to petroleum or cracking of oil to gas” [para. 0022], but not to a formation rock sample.  Hence the amended claim limitation “a thermal maturity of the hydrocarbon - source formation rock sample” is a new matter, which is not described in the application as originally filed. As a result, claim 1 and its dependent claims are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph.  The new matter is required to be canceled from the claims (Please see MPEP 608.04). In this Office action, the limitation “a thermal maturity of the hydrocarbon” does not have a patentable weight.
Claims 1-3 and 5-6 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph because of a new matter. Claim 1 recites “wherein the thermal maturity is an extent of heat-driven reactions that alter a composition of the formation rock sample”. It is noted that the specification defines that “Thermal maturity is the extent of heat-driven reactions that alter the composition of organic matter, including, but not limited to, the conversion of sedimentary organic matter to petroleum or cracking of oil to gas” [para. 0022], but the specification does not indicate that  “the thermal maturity is an extent of heat-driven reactions that alter a composition of the formation rock sample”.  Hence the amended claim limitation “wherein the thermal maturity is an extent of heat-driven reactions that alter a composition of the formation rock sample” is a new matter, which is not described in the application as originally filed. As a result, claim 1 and its dependent claims are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph.  The new matter is required to be canceled from the claims (Please see MPEP 608.04). In this Office action, the limitation “wherein the thermal maturity is an extent of heat-driven reactions that alter a composition of the formation rock sample” does not have a patentable weight.
Claim 5 is rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph because of a new matter. Claim 5 recites “wherein the hydro-carbon- source formation rock samples are rock cuttings”. It is noted that the specification has never mentioned the word “rock cuttings”. Hence the amended claim limitation “wherein the hydro-carbon- source formation rock samples are rock cuttings” is a new matter, which is not described in the application as originally filed.  As a result, claim 5 is rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph.  The new matter is required to be canceled from the claims (Please see MPEP 608.04).  In this Office action, the limitation “rock cuttings” does not have a patentable weight.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
            This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1, 3, and 5-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pope (US Patent 8,760,657 B2), (“Pope”), in view of Vinegar et al. (US Patent 7,165,615 B2), (“Vinegar”).

Regarding claim 1, Pope meets the claim limitations, as follows:
A method (i.e. in-situ methods) [Pope: col. 1, line 29] comprising:
directly measuring a sidewalls of a hydrocarbon source formation rock sample in-situ positioned in a geological formation ((i.e. This invention relates to in-situ methods of measuring or analyzing dissolved, free, or embedded substances with a spectrometer and an apparatus to carry out the method. In particular this invention relates to a method and apparatus of analyzing substances down a well. More particularly, this invention relates to a method and apparatus to detect, analyze and measure related substances in subsurface coal bed formations using a portable optical spectrometer) [Pope: col. 1, line 29-36]; (i.e. determination with regard to coal shale and other carbonaceous formations) [Pope: col. 33, line 3-4] using a Raman spectrometer ((i.e. Raman spectroscopy is widely used for in-situ analysis) [Pope: col. 19, line 7-8]; (i.e. Raman spectrometer at the well head is used to chemically analyze the sample) [Pope: col. 4, line 24-25]) to determine a formation sample characteristic ((i.e. the analysis further reveals key characteristics of the formation that has been isolated) [Pope: col. 34, line 6-7]; (i.e. determination with regard to coal shale and other carbonaceous formations) [Pope: col. 33, line 3-4]; (i.e. a detector to detect a characteristic radiation emitted, reflected or scattered from the sample and to output a signal, and a signal processor to process the signal from the detector and calculate a concentration of a substance in the sample) [Pope: col. 5, line 9-14]), wherein the formation sample characteristic ((i.e. the analysis further reveals key characteristics of the formation that has been isolated) [Pope: col. 34, line 6-7]; (i.e. determination with regard to coal shale and other carbonaceous formations) [Pope: col. 33, line 3-4]; (i.e. a detector to detect a characteristic radiation emitted, reflected or scattered from the sample and to output a signal, and a signal processor to process the signal from the detector and calculate a concentration of a substance in the sample) [Pope: col. 5, line 9-14] is a thermal maturity of the hydrocarbon-source formation rock sample ((i.e. determination with regard to coal shale and other carbonaceous formations) [Pope: col. 33, line 3-4]; (i.e. the analysis further reveals key characteristics of the formation that has been isolated) [Pope: col. 34, line 6-7]; (i.e. a detector to detect a characteristic radiation emitted, reflected or scattered from the sample and to output a signal, and a signal processor to process the signal from the detector and calculate a concentration of a substance in the sample) [Pope: col. 5, line 9-14]), wherein the thermal maturity is an extent of heat-driven reactions that alter a composition of the formation rock sample ((i.e. the analysis further reveals key characteristics of the formation that has been isolated) [Pope: col. 34, line 6-7]; (i.e. determination with regard to coal shale and other carbonaceous formations) [Pope: col. 33, line 3-4]; (i.e. a detector to detect a characteristic radiation emitted, reflected or scattered from the sample and to output a signal, and a signal processor to process the signal from the detector and calculate a concentration of a substance in the sample) [Pope: col. 5, line 9-14]).  
Popes does not explicitly disclose the following claim limitations (Emphasis added).
A method comprising: directly measuring a sidewalls of a hydrocarbon source formation rock sample in-situ positioned in a geological formation using a Raman spectrometer to determine a formation sample characteristic, wherein the formation sample characteristic is a thermal maturity of the hydrocarbon- source formation rock sample, wherein the thermal maturity is an extent of heat-driven reactions that alter a composition of the formation rock sample.  
In the same field of endeavor Vinegar further discloses the claim limitations as follows:
(i.e. The ultimate analysis refers to a series of defined methods that are used to determine the carbon, hydrogen, sulfur, nitrogen, ash, oxygen, and the heating value of a coal. Proximate analysis is the measurement of the moisture, ash, volatile matter, and fixed carbon content of a coal. Rock-Eva! pyrolysis is a petroleum exploration tool developed to assess the generative potential and thermal maturity of prospective source rocks. A ground sample may be pyrolyzed in a helium atmosphere. For example, the sample may be initially heated and held at a temperature of 300° C. for 5 minutes. The sample may be further heated at a rate of 25° C./min to a final temperature of 600° C. The final temperature may be maintained for 1 minute. The products of pyrolysis may be oxidized in a separate chamber at 580° C. to determine the total organic carbon content. All components generated may be split into two streams passing through a flame ionization detector, which measures hydrocarbons, and a thermal conductivity detector, which measures CO2) [Vinegar: col. 297, line 38-56], wherein the thermal maturity is an extent of heat-driven reactions that alter a composition of the formation rock sample  (i.e. The ultimate analysis refers to a series of defined methods that are used to determine the carbon, hydrogen, sulfur, nitrogen, ash, oxygen, and the heating value of a coal. Proximate analysis is the measurement of the moisture, ash, volatile matter, and fixed carbon content of a coal. Rock-Eva! pyrolysis is a petroleum exploration tool developed to assess the generative potential and thermal maturity of prospective source rocks. A ground sample may be pyrolyzed in a helium atmosphere. For example, the sample may be initially heated and held at a temperature of 300° C. for 5 minutes. The sample may be further heated at a rate of 25° C./min to a final temperature of 600° C. The final temperature may be maintained for 1 minute. The products of pyrolysis may be oxidized in a separate chamber at 580° C. to determine the total organic carbon content. All components generated may be split into two streams passing through a flame ionization detector, which measures hydrocarbons, and a thermal conductivity detector, which measures CO2) [Vinegar: col. 297, line 38-56]. 
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Pope with Vinegar to apply the thermal maturity analysis on the hydrocarbon formation rock sample.    
Therefore, the combination of Pope with Vinegar will enable the system to determine the organic carbon contents [Vinegar: col. 297, line 38-56]. 

Regarding claim 3, Pope meets the claim limitations as set forth in claim 1.Pope further meets the claim limitations as follows.
The method (i.e. in-situ methods) [Pope: col. 1, line 29] of claim 1 further comprising measuring the formation rock sample (i.e. This invention relates to in-situ methods of measuring or analyzing dissolved, free, or embedded substances with a spectrometer and an apparatus to carry out the method. In particular this invention relates to a method and apparatus of analyzing substances down a well. More particularly, this invention relates to a method and apparatus to detect, analyze and measurerelated substances in subsurface coal bed formations using a portable optical spectrometer to thereby predict a potential methane production of the well) [Pope: col. 1, line 29-37] to determine the formation sample characteristic ((i.e. determination with regard to coal shale and other carbonaceous formations) [Pope: col. 33, line 3-4]; (i.e. the analysis further reveals key characteristics of the formation that has been isolated) [Pope: col. 34, line 6-7]; (i.e. a detector to detect a characteristic radiation emitted, reflected or scattered from the sample and to output a signal, and a signal processor to process the signal from the detector and calculate a concentration of a substance in the sample) [Pope: col. 5, line 9-14]) using X-ray diffraction (XRD), scanning electron microscope/energy dispersive X-ray spectroscopy (SEM/EDS), infrared (IR) microscopy (i.e. Near infrared (NIR) spectroscopy has been widely used) [Pope: col. 17, line 64-65], X-ray fluorescence (XRF), laser-induced breakdown spectroscopy (LIBS) (i.e. near infrared lasers and detectors may be employed to avoid the difficulties associated with fluorescence from material or substances in the water or well) [Pope: col. 7, line 5-8], or combinations thereof ((i.e. Optical spectrometers include, but are not limited to, Transform Raman spectrometers, of utility for this method Raman spectrometers, Fourier infrared (IR) spectrometers, Fourier Transform infrared spectrometers, infrared spectrometers, Fourier Transform near and far infrared spectrometers, ultraviolet and visible absorption spectrometers, fluorescence spectrometers, and X-Ray spectrometers. All other spectroscopies which operate by observing the interactions and/or consequences of the interactions between naturally-occurring, deliberately-induced, and/or accidentally-induced light and matter are also of utility for this method. For the spectrometer employing reflected, emitted or scattered characteristic radiation, a Raman spectrometer, a near IR spectrometer, a IR spectrometer, a UV/V is spectrometer or fluorimeter is suitable for characterizing the side surface of the borehole) [Pope: col. 13, line 62 – col. 14, line 10]; (i.e. The system (computer 1 spectrometer I detector and laser) are powered and the laser and operation equipment are allowed) [Pope: col. 16, line 57-58]).

Regarding claim 5, Pope meets the claim limitations as set forth in claim 1.Pope further meets the claim limitations as follows.
The method of claim 1 (i.e. in-situ methods) [Pope: col. 1, line 29], wherein the hydro-carbon- source formation rock samples (i.e. the coal sample) [Pope: col. 21, line 17] are rock cuttings (i.e. cutting or core sample of the coal) [Pope: col. 30, line 54-55], wherein the measurement of the formation rock sample occurs during drilling (i.e. the coal is drilled and cleaned) [Pope: col. 3, line 13-14] while a drill string is moving ((i.e. After these measurements, the packers may be unset, which allows the test string to be moved to a second coal seam in the wellbore) [Pope: col. 34, line 45-47]; (i.e. The Seam Isolation Test String (SITS) is a tubular assembly consisting of a conveyance means, referred to as the work string, typically comprising oilfield production tubing, drill pipe or drill rods, a control and monitoring umbilical, a power cable, shrouds which are an extension of the production tubing or drill pipe, electric submersible pump (ESP), sensor assembly, packer(s ), port valve(s ), and inflation chamber. The tubular assembly is placed in a well at a depth where a coal seam of interest intersects the well. If the well casing extends across interval then perforations are placed in the well casing to allow communication of reservoir fluid with the well bore In one embodiment the sensor assembly contains a spectroscopic analyzer that analyzes the fluid properties) [Pope: col. 37, line 2-15; Figs. 1-2, 12, 28-29, 31]).  

Regarding claim 6, Pope meets the claim limitations as set forth in claim 1.Pope further meets the claim limitations as follows.
The method (i.e. in-situ methods) [Pope: col. 1, line 29] of claim 1, wherein the measurement is performed using (i.e. This invention relates to in-situ methods of measuring or analyzing dissolved, free, or embedded substances with a spectrometer and an apparatus to carry out the method. In particular this invention relates to a method and apparatus of analyzing substances down a well. More particularly, this invention relates to a method and apparatus to detect, analyze and measure methane or related substances in subsurface coal bed formations using a portable optical spectrometer to thereby predict a potential methane production of the well) [Pope: col. 1, line 29-37] an in-situ measurement tool ((i.e. well tools) [Pope: col. 4, line 41]; (i.e. This invention relates to in-situ methods of measuring or analyzing dissolved, free, or embedded substances with a spectrometer and an apparatus to carry out the method. In particular this invention relates to a method and apparatus of analyzing substances down a well. More particularly, this invention relates to a method and apparatus to detect, analyze and measure methane or related substances in subsurface coal bed formations using a portable optical spectrometer to thereby predict a potential methane production of the well) [Pope: col. 1, line 29-37]), wherein the in-situ measurement tool is a part of an MWD string (i.e. The Seam Isolation Test String (SITS) is a tubular assembly consisting of a conveyance means, referred to as the work string, typically comprising oilfield production tubing, drill pipe or drill rods, a control and monitoring umbilical, a power cable, shrouds which are an extension of the production tubing or drill pipe, electric submersible pump (ESP), sensor assembly, packer(s ), port valve(s ), and inflation chamber. The tubular assembly is placed in a well at a depth where a coal seam of interest intersects the well. If the well casing extends across interval then perforations are placed in the well casing to allow communication of reservoir fluid with the well bore In one embodiment the sensor assembly contains a spectroscopic analyzer that analyzes the fluid properties) [Pope: col. 37, line 2-15; Figs. 1-2, 12, 28-29, 31], a LWD string ((i.e. spectrometer that could be placed in a drill string) [Pope: col. 3, line 53]; (i.e. while simultaneously monitoring fluid properties entering the test string) [Pope: col. 41, line 60-61]), tubular deployed method (i.e. The Seam Isolation Test String (SITS) is a tubular assembly consisting of a conveyance means, referred to as the work string, typically comprising oilfield production tubing, drill pipe or drill rods, a control and monitoring umbilical, a power cable, shrouds which are an extension of the production tubing or drill pipe, electric submersible pump (ESP), sensor assembly, packer(s ), port valve(s ), and inflation chamber. The tubular assembly is placed in a well at a depth where a coal seam of interest intersects the well. If the well casing extends across interval then perforations are placed in the well casing to allow communication of reservoir fluid with the well bore. In one embodiment the sensor assembly contains a spectroscopic analyzer that analyzes the fluid properties) [Pope: col. 37, line 2-15; Figs. 1-2, 12, 28-29, 31], fiber optic string, (i.e. In another embodiment the sensor assembly contains one or more optical fibers that bring light into and out of the sensor assembly, where this light is used to analyze the fluid properties) [Pope: col. 37, line 15-17; Fig. 30] or suspended from a wireline ((i.e. The guide wire 21 may be a wireline, comprising an insulated electrical conductor inside a braided inner and outer armour, or a slickline) [Pope: col. 12, line 38-40; Fig. 12]; (i.e. the test tool string to be suspended in a neutral state within the well casing when positioning it for a test) [Pope: col. 38, line 11-13]).  

Claim 2 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pope (US Patent 8,760,657 B2), (“Pope”), in view of Vinegar et al. (US Patent 7,165,615 B2), (“Vinegar”), in view of Lemmo (US Patent 7,061,605 B2), (“Lemmo”).

Regarding claim 2, Pope meets the claim limitations as set forth in claim 1.Pope further meets the claim limitations as follows.
The method (i.e. in-situ methods) [Pope: col. 1, line 29] of claim 1 further comprising making an optical image of the formation rock sample.
Pope and Vinegar do not explicitly disclose the following claim limitations (Emphasis added).
The method of claim 1 further comprising making an optical image of the formation rock sample.    
However, in the same field of endeavor Lemmo further discloses the claim limitations and the deficient claim limitations as follows:
further comprising making an optical image of the formation rock sample ((i.e. an imaging device capable of producing images of the samples) [Lemmo: col. 4, line 32-33]; (i.e. In a specific embodiment of the invention used to detect and/or characterize solid forms of compounds-of-interest, a container is presented to a Raman spectrometer, and is imaged down the centerline at predetermined x, y positions) [Lemmo: col. 23, line 49-52]).
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Pope and Vinegar with Lemmo to capture images/videos of the formation samples.  
Therefore, the combination of Pope and Vinegar with Lemmo will enable the system to analyze of images/video of the formation sample to create a database for further research [Lemmo: col. 16, line 52-59]. 

Reference Notice 
Additional prior arts, included in the Notice of Reference Cited, made of record and not relied upon is considered pertinent to applicant's disclosure.

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip Dang whose telephone number is (408) 918-7529.  The examiner can normally be reached on Monday-Thursday between 8:30 am - 5:00 pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath Perungavoor can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Philip P. Dang/            Primary Examiner, Art Unit 2488